DETAILED ACTION
Response to Amendment
The amendment filed 09/08/2022 has been entered. 
Claim Objections
Claims 47 and 49-52 are objected to because of the following informalities:  
In claim 47 (line 3), “a blood component” should read --the blood component-- for clarity of antecedent basis.  
In claim 49 (line 8), “the blood glucose level” should read --a blood glucose level-- for clarity of antecedent basis.
In claim 52 (line 3), “when than” should read --when more than-- in accordance with the originally presented claim 52 to clarify the limitation.
Acknowledgement is made of the amendments to claims 50-52 to address the lack of antecedent basis for “the analysis step” in each claim (as detailed in the rejections of claims 50-52 under 35 U.S.C. 112(b) in the Non-Final Office Action mailed 06/08/2022). However, claims 50-52 now fail to specify what occurs during the cited analysis step, and the “an analysis step” in claims 51-52 has an unclear antecedent basis given the recitation of an “analysis step” in claim 50, which claims 51-52 depend from. Accordingly, claims 50-52 are objected to. Amending the limitation “during an analysis step, wherein detection of the glycaemic imbalance state in the patient is when” in lines  2-3 of claims 50-52 to read --during the analysis step, a glycaemic imbalance state is detected in the patient when-- as in the originally filed claims 50-52 and amending independent claim 49 such that lines 15-18 read --an analysis step, wherein detection of a glycaemic imbalance state in the patient occurs as a function of an implementation of a management rule analysing results of said comparison-- (instead of “detection of a glycaemic imbalance state in the patient as a function of an implementation of a management rule analysing results of said comparison”) would rectify the identified issues in claims 50-52. For purposes of examination, claims 49 and 50-52 will be read in accordance with the suggested amendments. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 57 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The limitation “the analysis step” in line 6 lacks antecedent basis. For purposes of examination, lines 15-18 in claim 49 will be read as --an analysis step, wherein detection of a glycaemic imbalance state in the patient occurs as a function of an implementation of a management rule analysing results of said comparison--, in accordance with the amendments recommend to address the objections to claims 50-52 noted above and to provide antecedent basis for the recitation of “the analysis step” in claim 57. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-37, 47-56, and 58 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mastrototaro et al. (US 20080269714 A1), hereinafter Mastrototaro.
Regarding claim 33, Mastrototaro teaches a medical device for managing the glycaemic balance of a diabetic patient, said device comprising: - a memory module configured for storing a plurality of blood glucose levels measured during a glycaemic balance phase over a given period of time (par. 0055: "The electrical components 39 sample the sensor signal 16 and store digital sensor values (Dsig) in a memory and then periodically transmit the digital sensor values Dsig from the memory to the controller 12, which is included in the infusion device."), said plurality of blood glucose levels measured being relative to a content of a blood component representative of a blood glucose level of said patient (par. 0050: "The glucose sensor system 10 generates a sensor signal 16 representative of blood glucose levels 18 in the body 20"), and - a processing circuit implementing a management rule configured for detecting a glycaemic imbalance state in the patient by comparing said plurality of blood glucose levels measured with a threshold value range (fig. 12, par. 0091: "Upon obtaining the measured blood glucose level, the controller 12 determines whether the Target is successfully achieved and maintained (S510)." Par. 0083 describes the Target as being a range between two blood glucose values. In order for controller 12 to determine whether the Target is successfully achieved and maintained (i.e. whether a glycaemic imbalance state is present), said controller must have a processing circuit implementing a management rule.) having an upper blood glucose limit corresponding to a high blood glucose state (upper limit of either the preprandial or postprandial blood glucose ranges disclosed in par. 0083) and a lower blood glucose limit corresponding to a low blood glucose state (upper limit of either the preprandial or postprandial blood glucose ranges disclosed in par. 0083), said processing circuit being configured for emitting a warning signal when the glycaemic imbalance state is detected (signal emitted in the controller to trigger step S530 disclosed in fig. 12, par. 0091).
Regarding claim 34, Mastrototaro further teaches said management rule comprises an algorithm configured for detecting the glycaemic imbalance state in the patient when a given percentage of said plurality of blood glucose levels measured is not in said threshold value range (the controller is capable of determining whether the blood glucose levels measured are within a threshold range [Target, par. 0083]. If a given percentage [e.g. 100%] of said blood glucose levels measured are not in the Target, then a glycaemic imbalance state will be detected; par. 0091).
Regarding claim 35, Mastrototaro further teaches the management rule comprises an algorithm configured for detecting the glycaemic imbalance state in the patient when the distribution of said plurality of blood glucose levels measured over said period of time has a standard deviation above a given threshold deviation (pars. 0109-0110 discuss how the glycaemic imbalance state can be detected in a patient, even when the standard deviation of measured blood glucose values is above a given threshold deviation indicating that no therapy modification should be made).
Regarding claim 36, Mastrototaro further teaches a processor configured for, on receipt of the warning signal: - deactivating said processing circuit (ending the continued delivery of insulin at a preset basal pattern as in step S520 of fig. 12 is the deactivation of the processing circuit, which occurs when step S530 of fig. 12 begins), and - activating a titration circuit so as to initiate a titration phase for determining a new daily insulin dose (circuit used to execute a titration phase as in step S530; fig. 12).
Regarding claim 37, Mastrototaro further teaches the titration circuit is capable of implementing a dosage rule configured for calculating said new daily insulin dose as a function in particular of blood glucose levels and of physiological and/or medical parameters specific to said patient (par. 0091: "Depending on whether the blood glucose is higher or lower than the targeted blood glucose level, more or less insulin will be delivered compared to the existing patient's preset basal rate set in his/her basal pattern.” The insulin dose delivered is a function of the blood glucose levels and the patient’s preset basal rate, which is a medical parameter).
Regarding claim 47, Mastrototaro further teaches a glycaemic probe configured for measuring the content of a blood component representative of the blood glucose level of said patient (glucose sensor in glucose sensor system 10; fig. 1, pars. 0050-0051).
Regarding claim 48, Mastrototaro further teaches said glycaemic probe is configured for carrying out said measurement at regular time intervals (glucose sensor takes readings at the end of basal time intervals; par. 0090).
Regarding claim 49, Mastrototaro teaches a method for managing the glycaemic balance of a diabetic patient, said method carried out by computer means comprising the following steps: - storage of a plurality of blood glucose levels measured during a glycaemic balance phase over a given period of time (par. 0055: "The electrical components 39 sample the sensor signal 16 and store digital sensor values (Dsig) in a memory and then periodically transmit the digital sensor values Dsig from the memory to the controller 12, which is included in the infusion device."), said plurality of blood glucose levels measured being relative to a content of a blood component representative of the blood glucose level of said patient (par. 0050: "The glucose sensor system 10 generates a sensor signal 16 representative of blood glucose levels 18 in the body 20”); - comparison of said plurality of blood glucose levels measured with a threshold value range (fig. 12, par. 0091: "Upon obtaining the measured blood glucose level, the controller 12 determines whether the Target is successfully achieved and maintained (S510)." Par. 0083 describes the Target as being a range between two blood glucose values. In order for controller 12 to determine whether the Target is successfully achieved and maintained (i.e. whether a glycaemic imbalance state is present), said controller must have a processing circuit implementing a management rule.) having an upper blood glucose limit corresponding to a high blood glucose state (upper limit of either the preprandial or postprandial blood glucose ranges disclosed in par. 0083) and a lower blood glucose level corresponding to a low blood glucose state (signal emitted in the controller to trigger step S530 disclosed in fig. 12, par. 0091); - detection of a glycaemic imbalance state in the patient as a function of an implementation of a management rule analysing results of said comparison (par. 0091); - in an event of detection of the glycaemic imbalance state in the patient, emission of a warning signal (signal emitted in the controller to trigger step S530 disclosed in fig. 12, par. 0091).
Regarding claim 50, Mastrototaro further teaches during an analysis step, wherein detection of the glycaemic imbalance state in the patient is when a given percentage of said plurality of blood glucose levels is not in said threshold value range (the controller is capable of determining whether the blood glucose levels measured are within a threshold range [Target; par. 0083]. If a given percentage [e.g. 100%] of said blood glucose levels measured are not in the Target, then a glycaemic imbalance state will be detected; par. 0091).
Regarding claim 51, Mastrototaro further teaches during an analysis step, wherein detection of the glycaemic imbalance state in the patient is when more than 50% of said plurality of blood glucose levels are not in said threshold value range (Mastrototaro teaches a device wherein a glycaemic imbalance will be detected if 100% [which is >%50] of the blood glucose values taken are not in the threshold value range; par. 0091).
Regarding claim 52, Mastrototaro further teaches during an analysis step, wherein glycaemic imbalance state in the patient is when more than 66% of said plurality of blood glucose levels are not in said threshold value range (Mastrototaro teaches a device wherein a glycaemic imbalance will be detected if 100% [which is >%66] of the blood glucose values taken are not in the threshold value range; par. 0091).
Regarding claim 53, Mastrototaro further teaches following the receipt of the warning signal, a step of initializing a titration phase, said titration phase comprising a titration step during which a dosage rule is implemented for determining a new daily insulin dose (Mastrototaro teaches a method wherein after a warning signal is registered, S520 is stopped [fig. 12, par. 0091]. S520 comprises the continued delivery of insulin at a preset basal pattern; stopping this step allows for a titration phase [S530] to be initiated, wherein S530 comprises a titration step during which the basal rate is adjusted to within a maximum and/or minimum boundary [fig. 12, par. 0091]. This adjustment necessitates the existence and implementation of a dosage rule for determining a new daily insulin dose).
Regarding claim 54, Mastrototaro further teaches during the titration step, the dosage rule calculates said new daily insulin dose as a function of blood glucose values and of physiological and/or medical parameters specific to said patient (par. 0091: "Depending on whether the blood glucose is higher or lower than the targeted blood glucose level, more or less insulin will be delivered compared to the existing patient's preset basal rate set in his/her basal pattern.” The insulin dose delivered is a function of the blood glucose levels and the patient’s preset basal rate, which is a medical parameter).
Regarding claim 55, Mastrototaro further teaches a communication of information relating to a dose actually injected into the body of said patient by an insulin injector (the controller is configured for comparing a calculated dose of insulin with the dose of insulin actually injected into the body, as disclosed in par. 0020: "Alternatively, the controller triggers the alarm when the amount of insulin delivered is not consistent with an expected amount of delivered insulin." To determine the dose delivered, the controller must communicate [directly or indirectly] with an insulin injector.).
Regarding claim 56, Mastrototaro further teaches a control step during which said dose calculated during the titration step is compared with the dose injected into the body of the patient (the controller performs a comparison between the dose delivered and the dose of insulin expected to be delivered, i.e. the calculated dose; par. 0020).
Regarding claim 58, Mastrototaro further teaches a non-transitory computer-readable recording medium on which is recorded a computer program comprising instructions which, when executed by a computer, perform the steps of the method according to Claim 49 (“In the preferred embodiments, the algorithm is stored in the controller's firmware”; par. 0085).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro in view of Karan et al. (US 20120245447 A1), hereinafter Karan.
Regarding claim 38, Mastrototaro teaches said dosage rule is configured for: - decreasing said daily dose when, during a period of at least one day, the mean of the plurality of blood glucose levels measured is strictly below said lower blood glucose limit, and - increasing said daily dose when, during a period of at least one day, the mean of the blood glucose levels measured is strictly above said upper blood glucose limit (par. 0090 discloses that the glucose sensor takes readings at the end of basal time intervals. Par. 0081 discloses that the basal rate interval can be as long as 24 hours. If the glucose sensor takes one reading after 24 hours [i.e. a period of at least one day], then the mean of the blood glucose levels measured is the value of that reading. If the measured glucose value is higher than the target, then more insulin will be delivered, and if the measured glucose value is less than the target, then less insulin will be delivered [par. 0091]).
	Mastrototaro fails to teach the increment by which the daily dose increases or decreases is at least one unit.
	Karan teaches an insulin delivery system in which an insulin dose may be adjusted by at least one unit (par. 0395: “The suggested dose of insulin may be adjusted in 1 unit or 0.5 insulin unit increments”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the increment by which the daily insulin dose increases or decreases as taught by Mastrototaro to be at least one unit as taught by Karan as both these inventions and the claimed invention are directed towards medical devices for controlling blood glucose levels through insulin delivery and the references were well-known in the art prior to the effective filing date of the claimed invention. Karan teaches in par. 0395 a medical device wherein an insulin dose can be adjusted in increments of at least 1 unit. Mastrototaro is silent as to the minimum amount by which an insulin dose may be adjusted. One of ordinary skill in the art implementing the dosage rule taught by Mastrototaro would have to choose an increment by which to adjust the insulin dose. Karan teaches that an insulin dose can be adjusted in increments of at least 1 unit. It would therefore have been obvious to one of ordinary skill in the art to have adjusted the insulin doses in Mastrototaro by at least 1 unit as taught by Karan, as doing so would be a simple combination of prior art teachings.
Regarding claim 39, Mastrototaro further teaches a control circuit configured for comparing said calculated dose with the dose injected into the body of said patient (the controller is configured for comparing a calculated dose of insulin with the dose of insulin actually injected into the body, as disclosed in par. 0020: "Alternatively, the controller triggers the alarm when the amount of insulin delivered is not consistent with an expected amount of delivered insulin.").
Regarding claim 40, Mastrototaro further teaches said titration circuit is capable of communicating with an insulin injector in order to recover information relating to the dose actually injected into the body of said patient by said insulin injector (the controller is configured for comparing a calculated dose of insulin with the dose of insulin actually injected into the body, as disclosed in par. 0020: "Alternatively, the controller triggers the alarm when the amount of insulin delivered is not consistent with an expected amount of delivered insulin." In order to determine the dose delivered, the controller must communicate [directly or indirectly] with an insulin injector.).
Regarding claim 41, Mastrototaro further teaches said titration circuit is capable of communicating with said insulin injector in order to transmit to said insulin injector the information relating to said calculated dose so as to inject said dose into the body of said patient (par. 0073).
Claim(s) 42-46 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mastrototaro in view of Rack-Gomer et al. (US 20150289823 A1), hereinafter Rack-Gomer.
Regarding claim 42, Mastrototaro fails to teach at least one activity sensor configured for measuring and supplying information relating to activity of said patient.
	Rack-Gomer teaches a blood glucose monitoring system (abstract) comprising at least one activity sensor configured for measuring and supplying information relating to the activity of said patient (pars. 0175, 0177).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Mastrototaro to have an activity sensor as taught by Rack-Gomer as both these inventions and the claimed invention are directed towards blood glucose monitoring systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Rack-Gomer teaches in par. 0175 that monitoring activity levels may provide a better understanding of a patient’s blood glucose value trends. It would therefore have been obvious to one of ordinary skill in the art to have modified the device taught by Mastrototaro to have an activity sensor as taught by Rack-Gomer so that the device would be capable of monitoring patient activity levels, thus allowing for a better understanding of a patient’s blood glucose value trends.
Regarding claim 43, Mastrototaro fails to teach said management rule is configured for: - processing said activity information so as to detect at least one disrupting event relating to a change in activity of said patient, and - detecting the glycaemic imbalance state in the patient as a function of said at least one disrupting event. 
	Rack-Gomer teaches a management rule is configured for: - processing activity information so as to detect at least one disrupting event relating to a change in activity of said patient, and - detecting a glycaemic imbalance state in the patient as a function of said at least one disrupting event (par. 0177: “[A] determined activity level indicates that the user has recently performed a significant amount of exercise, and the cause of the rise can be attributed to physical activity rather than overdosing of insulin”; the significant amount of exercise is a disrupting event, and the attribution of the glycaemic imbalance state [“the rise”] to the physical activity is the detection of a glycaemic imbalance state in the patient as a function of said at least one disrupting event).
Rack-Gomer teaches in par. 0175 that monitoring activity levels may provide a better understanding of a patient’s blood glucose value trends. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the invention to have configured the management rule taught by Mastrototaro to process activity information so as to detect at least one disrupting event relating to a change in activity of said patient and to detect a glycaemic imbalance state in the patient as a function of said at least one disrupting event as taught by Rack-Gomer as doing so would result in a better understanding of a patient’s blood glucose value trends. 
Regarding claim 44, the device taught by Mastrototaro in view of Rack-Gomer further teaches said at least one sensor comprises a movement sensor (embodiment wherein the sensor is an accelerometer; par. 0177).
Regarding claim 45, the device taught by Mastrototaro in view of Rack-Gomer teaches said at least one sensor comprises a geolocation probe capable of supplying information relating to a location of said patient (embodiment wherein the sensor supplies GPS data; par. 0177).
Regarding claim 46, the device taught by Mastrototaro in view of Rack-Gomer teaches said at least one sensor is coupled to an internal clock (the glucose sensor taught by Mastrototaro takes readings at the end of basal time intervals; par. 0090. An internal clock is required to mark the basal time intervals. Therefore, the sensor incorporated in the device taught by Mastrototaro in view of Rack-Gomer is at least physically coupled to an internal clock).
Regarding claim 57, Mastrototaro fails to teach the detection step comprises: - measurement of a physical activity of said patient, - detection of at least one disrupting event relating to a change in the physical activity of said patient, in which, during the analysis step, said management rule takes into consideration said at least one disrupting event for detecting the glycaemic imbalance state in the patient.
	Rack-Gomer teaches a detection step comprising: - measurement of the physical activity of a patient (par. 0175), - detection of at least one disrupting event relating to a change in activity of said patient, in which, during an analysis step, a management rule takes into consideration said at least one disrupting event for detecting a glycaemic imbalance state in the patient (par. 0177: “[A] determined activity level indicates that the user has recently performed a significant amount of exercise, and the cause of the rise can be attributed to physical activity rather than overdosing of insulin”; the significant amount of exercise is a disrupting event, and the attribution of the glycaemic imbalance state [“the rise”] to the physical activity is the result of a management rule taking into consideration said at least one disrupting event for detecting a glycaemic imbalance state in the patient).
	Rack-Gomer teaches in par. 0175 that monitoring activity levels may provide a better understanding of a patient’s blood glucose value trends. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Mastrototaro to include measurement of physical activity of a patient and an analysis step in which a management rule takes into consideration the resulting activity information so as to detect at least one disrupting event relating to a change in activity of said patient and to detect a glycaemic imbalance state in the patient as a function of said at least one disrupting event as taught by Rack-Gomer as doing so would result in a better understanding of a patient’s blood glucose value trends.
Response to Arguments
Applicant’s arguments, see pg. 8, with respect to claim objections have been fully considered and are persuasive with respect to claims 33-35, 38, 41, 43, 50-53, and 57. Claims 47 and 49 have outstanding claim objections that were either not addressed (claim 49) or only partially addressed (claim 47) that are outlined in the Claim Objections section above. However, the previous objection(s) to claim(s) 33-35, 38, 41, 43, 50-53, and 57 has/have been withdrawn. 
Applicant’s arguments, see pg. 8, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive except with respect to the 112(b) rejection of claim 57 for lack of antecedent basis for “the analysis step” in line 6. However, the 35 U.S.C. 112(b) rejection(s) of 36-46, 49-56, and 58 has/have been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C. 102/103 have been fully considered but they are not persuasive.
Regarding applicant’s argument, see pgs. 9-13, that Mastrototaro only discloses the processing of a single measured blood glucose level value: claim 33 recites “a management rule configured for . . . comparing said plurality of blood glucose levels measured with a threshold value range” (lines 10-13). Although Mastrototaro discloses comparing a single blood glucose value with a threshold value range at a time ([0091]), a plurality of blood glucose vales are still taken and compared ([0082], [0090]-[0091]). Claim 33 only requires that the plurality of measured blood glucose levels be compared with the threshold value range, as disclosed by Mastrototaro; no limitation is given such that the whole of the plurality of measured blood glucose levels must be compared with the threshold value range at once. 
Regarding applicant’s argument, see pgs. 9-13, that Mastrototaro fails to teach the Target is a range of values: [0083] states, “A patient's target blood glucose level (Target) is the amount of blood glucose (BG) that the patient wishes to achieve and maintain. Typically, a target blood glucose value is between 70-120 mg/dL for preprandial BG and 100-150 mg/dL for postprandial BG.” Contrary to the applicant’s assertion on pg. 11 (lines 19-21), this definition does not exclude the ranges themselves from being the Target, nor otherwise indicate that the Target is itself a single value. Furthermore, [0101] and [0103] of Mastrototaro uses “Target” and “Target range” interchangeably, demonstrating the definition of “Target” given in [0083] is of a range of values and not a singular value within a range. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performing an analysis of the distribution of the blood glucose levels over a given a period of time, see pgs. 12 (line 13) -13 (line 3) and pgs. 13 (line 16) - 14 (line 9)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments, see pgs. 14-16, that Karan and Rack-Gomer fail to address limitations recited in claim 33 are not persuasive given that Karan and Rack-Gomer are not relied upon for the rejection of claim 33.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783             
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783